that Coyer provided assistance in the prosecution of another case. The

                  sentencing agreement was drafted after Coyer entered his plea and did not

                  have the effect of amending the guilty plea agreement; it was not signed

                  by Coyer and it was not presented to the district court for approval.

                  Moreover, the sentencing agreement's terms were fulfilled.' The parties

                  informed the district court that Coyer provided substantial assistance, the

                  district court considered Coyer's assistance as a mitigating factor, and the

                  State argued for probation. Accordingly, we conclude that Coyer's

                  contention is belied by the record and that he has failed to demonstrate

                  plain error in this regard.

                                Coyer also contends that "[t]he district court abused its

                  sentencing discretion by failing to consider the July Sentencing Agreement

                  and the assistance [he] provided in the prosecution of another matter."

                  We review a district court's sentencing decision for abuse of discretion.

                  Chavez v. State, 125 Nev. 328, 348, 213 P.3d 476, 490 (2009). Coyer's 16-

                  to 60-month prison sentence falls within the parameters of the relevant

                  statute, see MRS 205.060(2), he has not demonstrated that the district

                  court relied solely upon impalpable evidence, see Denson v. State, 112 Nev.

                  489, 492, 915 P.2d 284, 286 (1996), and the district court's decision to

                  grant probation is discretionary, see NRS 176A.100(1)(c). Moreover, as

                        1 Thesentencing agreement provided, "If I provide the substantial
                  assistance by testifying truthfully at all criminal proceedings including
                  but not limited to the preliminary hearing and trial, then the State will
                  inform the Court that I have provided substantial assistance and
                  recommend probation for the charge of burglary."

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ze
                discussed above, the record indicates that the district court considered the

                assistance that Coyer provided as a mitigating factor. Accordingly, we

                conclude that the district court did not abuse its sentencing discretion.

                               Having determined that Coyer is not entitled to relief, we

                               ORDER the judgment of conviction AFFIRMED.




                                              j   i-A--Q-Ldartt
                                           Hardesty


                          tELfii tAr-S
                Douglas                                      Cherry



                cc: Hon. Gary Fairman, District Judge
                     State Public Defender/Ely
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     White Pine County District Attorney
                     White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A